******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   CITIZENS AGAINST OVERHEAD POWER LINE
    CONSTRUCTION ET AL. v. CONNECTICUT
               SITING COUNCIL
                  (SC 19107)
    Rogers, C. J., and Palmer, Zarella, Eveleigh and McDonald, Js.
       Argued February 19—officially released March 25, 2014

  Matthew C. McGrath, for the appellants (named
plaintiff et al.).
  Robert L. Marconi, assistant attorney general, with
whom were Clare E. Kindall, assistant attorney general,
and, on the brief, George Jepsen, attorney general, for
the appellee (defendant).
  Anthony M. Fitzgerald, with whom, on the brief,
was Kurtis Z. Piantek, for the appellee (intervening
defendant Connecticut Light and Power Company).
  Victoria P. Hackett, staff attorney, with whom, on
the brief, was Elin Swanson Katz, consumer counsel,
for the appellee (intervening defendant Office of Con-
sumer Counsel).
                         Opinion

    PER CURIAM. This case raises the question of what
constitutes a final decision, for purposes of an appeal
pursuant to the Uniform Administrative Procedure Act,
General Statutes § 4-166 et seq. (act), in a matter in
which a party files a motion for reconsideration of an
administrative agency’s decision and the agency grants
that motion and, thereafter, issues a timely second deci-
sion in response. The plaintiffs, Citizens Against Over-
head Power Line Construction (association) and
Richard Legare,1 appeal from the judgment of the Appel-
late Court concluding that, pursuant to the applicable
provisions of the act, the second decision is the sole
‘‘final decision’’ from which an aggrieved party may
file an appeal. Citizens Against Overhead Power Line
Construction v. Connecticut Siting Council, 139 Conn.
App. 565, 572, 57 A.3d 765 (2012). The plaintiffs claim
that, at least in cases in which the appealing party is
not aggrieved by and, therefore, is uninterested in the
portion of the agency decision that is the subject of the
motion for reconsideration, the initial agency decision
also is a final decision from which an appeal may be
taken. We disagree and, accordingly, affirm the judg-
ment of the Appellate Court.
   The plaintiffs appealed to the trial court from a deci-
sion of the defendant, the Connecticut Siting Council
(siting council), that had approved a proposed project
of the intervening defendant Connecticut Light and
Power Company (power company)2 while the power
company’s motion for reconsideration of the decision,
with regard to the denial of a second project, was still
pending. Thereafter, the siting council granted the
motion for reconsideration and approved the second
project. The power company then filed a motion to
dismiss the plaintiffs’ appeal, claiming, inter alia, that
it was not taken from a final decision of the siting
council and, therefore, the trial court lacked subject
matter jurisdiction over the appeal. The trial court
denied the motion to dismiss on that ground but subse-
quently dismissed the appeal for lack of aggrievement.
The plaintiffs appealed from the judgment of dismissal,
and a majority of the Appellate Court agreed with the
defendants’ renewed claim that the trial court lacked
subject matter jurisdiction because the plaintiffs had
not appealed from a final decision of the siting council.3
Id., 571–72. Consequently, the Appellate Court affirmed
the trial court’s judgment of dismissal. Id., 577.
   Thereafter, this court granted certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court
properly determine that, pursuant to General Statutes
§§ 4-181a and 4-183 . . . the plaintiffs failed to timely
appeal from a final decision of the [siting council] and
that their appeal must be dismissed for lack of subject
matter jurisdiction?’’4 Citizens Against Overhead
Power Line Construction v. Connecticut Siting Coun-
cil, 308 Conn. 906, 61 A.3d 1098 (2013). ‘‘Our examina-
tion of the record and briefs and our consideration of
the arguments of the parties [persuade] us that the
judgment of the Appellate Court should be affirmed
on the certified issue. The Appellate Court properly
resolved that issue in its [thorough] and well reasoned
opinion. Because that opinion fully addresses [the dis-
positive issue] raised in this appeal, we adopt it as a
proper statement of the issue and the applicable law
concerning that issue. It would serve no useful purpose
for us to repeat the discussion contained therein.’’
(Internal quotation marks omitted.) Anderson v. Com-
missioner of Correction, 308 Conn. 456, 462, 64 A.3d
325 (2013).
      The judgment of the Appellate Court is affirmed.
  1
     Legare is the association’s executive director. Citizens Against Overhead
Power Line Construction v. Connecticut Siting Council, 139 Conn. App.
565, 567 n.1, 57 A.3d 765 (2012). Another individual, Angela Ciottone, partici-
pated as a party plaintiff only in pretrial proceedings and not at any point
in this appeal. Id. Accordingly, like the Appellate Court, we refer in this
opinion to the association and Legare as the plaintiffs. Id.
   2
     The siting council also permitted the Office of Consumer Counsel to
intervene in the administrative proceedings and in the trial court, and,
thereafter, it too has participated in this matter as a party defendant. Refer-
ences herein to the defendants are to the siting council, the power company
and the Office of Consumer Counsel, collectively.
   3
     Judge Bishop dissented from the majority opinion, concluding that: (1)
the plaintiffs properly had appealed to the trial court from a final decision
of the siting council; Citizens Against Overhead Power Line Construction
v. Connecticut Siting Council, supra, 139 Conn. App. 578–83; and (2) Legare,
but not the association, was aggrieved by the decision of the siting council.
Id., 584–93.
   4
     Collectively, the power company and the siting council raised, as alterna-
tive grounds for affirmance, that the plaintiffs had not pleaded or proved
statutory or classical aggrievement and that Legare was not a party entitled
to appeal from the siting council’s decision.